DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second alternative of claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 8, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaira (US 2015/0337913) in view of Gloceri et al. (US 2010/0025131; hereinafter “Gloceri”).

Claim 1 
Takaira discloses an electromagnetic actuator comprising (see e.g., FIG.3): 
a first shaft (22); 
a drive source (“engine”) operable to rotate the first shaft (22); 
a second shaft (21) coupled to an armature body (322), wherein the second shaft (21) and the first shaft (22) are coaxial and rotatable about a same central longitudinal axis (see FIG. 3); and 
a clutch (e.g., 30) operable to control whether the first shaft engages the second shaft, the clutch comprising: 
a rotatable portion (e.g., 35, 332) that co-rotates with the first shaft and comprises a field winding (35) and a clutch body (832); and 
wherein the field winding is operable, when energized, to provide a magnetic field that causes engagement or disengagement between the clutch body and an armature body.
It is noted that paragraph [0111] discloses that the clutch may have a structure differing from that illustrated in that the armature may be the input or output engaging member. As such, this means that the armature may be on the output as opposed to the input, thereby necessarily placing the coil on the input. Under this arrangement, the first shaft (22) is the drive shaft and the second shaft (21) is the load shaft. If arquendo this is not disclosed, then it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Takaira to have reversed which shaft was the input/drive shaft and which shaft was the output/load shaft since this is a mere reversal or rearrangement of parts that would have been an obvious modification that would not alter the functioning of the device (see MPEP 2144) and in this case would allow for a wider design possibility for placement of the drive source relative to an output member or transmission member, etc.
Takaira does not illustrate that the drive source is a motor. However, Takaira discloses that the drive source may be an engine and electric motor (see paragraph [0116]).
Takaira does not disclose what structure supplies the current to the field winding. However, Gloceri discloses an electromagnetic clutch (see FIGS. 6A and 6B) including both a field winding (252) as part of the rotatable part (e.g., 270, 251, 252, 262) and a stationary exciter winding (254) that is inductively coupled to the rotatable portion and is operable to energize the field winding (254) (see paragraphs [0088]-[0090]). It would 
	Takaira does not disclose the connection between the motor and drive/first shaft, and therefore does not disclose wherein the drive shaft extends through the motor. However, Gloceri discloses in FIG. 5A that the shaft (either 104) of the motor extends through the motor (see R1 or R2) and then to the electromagnetic clutch (EMC).  It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Takaira such that a motor-driven option included the motor radially outward on the drive shaft as in FIG. 5A of Gloceri because this is an obvious design choice as to where physically to place the motor without altering the operation/functioning of the device, and/or in order to provide a smaller axial dimension at the expense of a greater radial dimension (as an obvious matter of design).

Claim 2
Takaira as modified discloses wherein the rotatable portion (Takaira, e.g., 332, 35; Gloceri, e.g., 270, 251, 252, 262) comprises an inductive winding (Gloceri, 252) and a rectifier (Gloceri, 262) that connects the inductive winding to the field winding (see e.g., paragraph [0090]), the exciter winding (Gloceri, 254) configured to induce alternating current (AC) in the inductive winding (Gloceri, 252), and the rectifier (Gloceri, 262) configured to rectify the AC to direct current (DC) provided to the field winding (Gloceri, 252).


Claim 3
Takaira as modified discloses wherein: the stationary portion comprises a clutch housing (see annotated FIG. 6A of Gloceri); the rotatable portion (Takaira, e.g., 35, 332; Gloceri, e.g., 252, 251, 270, 262) is at least partially disposed within the clutch housing; and the exciter winding (Gloceri, 254) necessarily comprises leads that connect to a power source outside of the clutch housing (see Gloceri, paragraph [0079] disclosing that the power source may be packaged separately from the sub-chassis), such that the exciter winding (Gloceri, 254) receives current from the power source and induces current in the inductive winding (Gloceri, 252) in a brushless configuration as would be understood by one having ordinary skill in the art based on paragraphs [0088]-[0090] and general knowledge of how FIGS. 6A and 6B operates.

    PNG
    media_image1.png
    448
    417
    media_image1.png
    Greyscale



Claim 4 
Takaira discloses at least one spring (34) that provides a bias force that biases the armature body (322) away from the clutch body (832); wherein the magnetic field resists said bias force and causes the armature body (322) to engage the clutch body (see FIG. 3 or FIGS. 6A and 6B). 

Claim 6 
Takaira discloses wherein the clutch body comprises a plurality of teeth (portions between 331) operable to engage teeth (323) of the armature body (822).

Claim 8
Takaira as modified discloses wherein the rotatable portion (Takaira, e.g., 35, 332; Gloceri, e.g., 270, 251, 252, 262) is rotatable about a longitudinal axis, and the armature body (Takaira, 322; Gloceri, 256) is movable along the longitudinal axis to engage or disengage from the clutch body (Takaira, 332; Gloceri, 251).

Claim 12
Takaira as modified discloses wherein: the drive shaft (21 in FIG. 2 which would connect to shaft 21 in FIG. 3 under alternative where armature is connected to input) comprises a first and second portions (e.g., 12 and 21) that are coaxial and rotate about a common axis; and the first and second portions are connected through a gear set (16 and 23).

Claim 13
Takaira discloses a method of operating an electromagnetic actuator comprising:
operating a drive source (“engine”) to rotate a drive shaft (22);
energizing a field winding (85) in a rotatable portion of an electromagnetic clutch assembly (80), wherein the rotatable portion corotates with the drive shaft (264 or shaft attached to 264); and
generating a magnetic field from the field winding (35) that urges engagement or disengagement between a clutch body (332) of the rotatable portion and an armature body (322) that corotates with a load shaft (265),
wherein the second shaft (21) and the first shaft (22) are coaxial and rotatable about a same central longitudinal axis (see FIG. 3).
It is noted that paragraph [0111] discloses that the clutch may have a structure differing from that illustrated in that the armature may be the input or output engaging member. As such, this means that the armature may be on the output as opposed to the input, thereby necessarily placing the coil and rotatable part of the clutch on the input/drive shaft. Under this arrangement, the first shaft (22) is the drive shaft and the second shaft (21) is the load shaft. If arguendo this is not disclosed, then it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Takaira to have reversed which shaft was the input/drive shaft and which shaft was the output/load shaft since this is a mere reversal or rearrangement of parts that would have been an obvious modification that would not alter the functioning of the device (see MPEP 2144) and in this case would allow for a wider design possibility for 
Takaira does not disclose what structure supplies the current to the field winding. However, Gloceri discloses an electromagnetic clutch (see FIGS. 6A and 6B) operated by energizing a field winding (252) as part of the rotatable part (e.g., 270, 251, 252, 262), through an inductive coupling (via 252 and 254) between the rotatable portion and an exciter winding (254) in a stationary portion of the clutch assembly, wherein the rotatable portion corotates with the drive shaft (264 or shaft attached to 264), and generating a magnetic field (via 262) from the field winding (270) that urges engagement or disengagement between a clutch body (251) of the rotatable portion and an armature body (256) of the stationary portion that corotates with a load shaft (265). (see paragraphs [0088]-[0090]). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Takaira so that the manner of supplying current to the rotatable coils was that disclosed in Gloceri in order to avoid wires and/or brushes to supply current.
Takaira does not illustrate that the drive source is a motor. However, Takaira discloses that the drive source may be an engine and electric motor (see paragraph [0116]).
Takaira does not disclose the connection between the motor and drive/first shaft, and therefore does not disclose wherein the drive shaft extends through the motor. However, Gloceri discloses in FIG. 5A that the shaft (either 104) of the motor extends through the motor (see R1 or R2) and then to the electromagnetic clutch (EMC).  It would have been obvious to one having ordinary skill in the art before the effective filing 

Claim 14
Gloceri discloses wherein said energizing the field winding (270) comprises inducing current in an inductive winding (254) of the rotatable portion, rectifying (via 262) the induced current, and providing the rectified current to the field winding (270).

Claim 15 
Gloceri discloses wherein the exciter winding (254) receives current from a power source and induces current in the inductive winding (252) in a brushless configuration (see FIG. 6A). 

Claim 16 
Gloceri discloses providing a bias force from at least one spring (266) that biases the armature body away from or towards the clutch body; and utilizing the magnetic field to resist the bias force. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaira in view of Gloceri, and further in view of Dimig et al. (US 2006/0225985; hereinafter “Dimig”).

Claim 5
Takaira discloses a normally disengaged clutch engaged with energizing of the coil and therefore does not disclose at least one spring that provides a bias force that .

Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaira in view of Gloceri, and further in view of Staniewicz et al. (US 2013/0187736; hereinafter “Staniewicz”).


Claim 7
Takaira discloses that the positive clutch engagement feature may instead be “structured to include a friction clutch plate” (see paragraph [0111]) which necessarily includes a friction surface but does not disclose the surface disposed on a base substrate and the surface having a higher coefficient of friction than the base substrate.
However, Staniwwicz discloses a friction plate of an electromagnetic clutch may include a friction surface (21) disposed on a base substrate (remainder of 23) and the surface (21) has a higher coefficient of friction than the base substrate (see paragraph 

Claim 19 
Takaira discloses an electromagnetic actuator comprising: 
a first shaft (22); 
a drive source (“engine”) operable to rotate the first shaft (22); 
a second shaft (21) coupled to an armature body (322); and 
a clutch (e.g., 30) operable to control whether the first shaft engages the second shaft, the clutch comprising: 
a rotatable portion (e.g., 35, 332) having a field winding (35); and 
wherein the field winding is operable, when energized, to provide a magnetic field that causes engagement or disengagement between a clutch body (332) and the armature body (322), wherein at least one of the clutch body and armature body comprises a surface for engagement between the clutch body and the armature body (see paragraph see paragraph [0111]).
It is noted that paragraph [0111] discloses that the clutch may have a structure differing from that illustrated in that the armature may be the input or output engaging member. As such, this means that the armature may be on the output as opposed to the input, thereby necessarily placing the coil on the input. Under this arrangement, the first shaft (22) is the drive shaft and the second shaft (21) is the load shaft. If arquendo this is not disclosed, then it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Takaira to have reversed which shaft was the input/drive shaft and which shaft was the output/load shaft since this is a mere reversal or rearrangement of parts that would have been an obvious modification that would not alter the functioning of the device (see MPEP 2144) and in this case would allow for a wider design possibility for placement of the drive source relative to an output member or transmission member, etc.
Takaira does not illustrate that the drive source is a motor. However, Takaira discloses that the drive source may be an engine and electric motor (see paragraph [0116]).
Takaira does not disclose what structure supplies the current to the field winding. However, Gloceri discloses an electromagnetic clutch (see FIGS. 6A and 6B) comprising a rotatable portion having an inductive winding (252) and a field winding (270) and a stationary portion having an exciter winding (254) configured such that during rotation of the rotatable portion when electrical power is supplied to the exciter winding (254), electrical power is induced in the inductive winding (252) and transferred (via 262) to the field winding (270) to generate a magnetic field to urge engagement or disengagement between the rotatable portion and the stationary portion (see paragraphs [0088]-[0090]). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Takaira so that the manner of supplying current to the rotatable coils was that disclosed in Gloceri in order to avoid wires and/or brushes to supply current.
Takaira does not disclose the surface disposed on a base substrate and the surface having a higher coefficient of friction than the base substrate. However, Staniwwicz discloses a friction plate of an electromagnetic clutch may include a friction surface (21) disposed on a base substrate (remainder of 23) and the surface (21) has a higher coefficient of friction than the base substrate (see paragraph [0040]). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the friction clutch plate option disclosed in Takaira so that the friction plate included a friction coating, as the higher coefficient surface, on a base substrate in order to increase the frictional force for a given engagement force and/or lower the required engagement force.

Claim 9-11, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaira in view of Gloceri, and further in view of Raoul (EP 1229274).

Claim 9
Takaira does not disclose at least one sensor (180) configured to provide feedback; and a controller operable to control at least one of operation of the motor and energizing of the exciter winding based on the feedback.
However, Raoul discloses that an axially slidable clutch (32) can include a sensor (180 thereafter referred to as “means of locating the first and second flange”) and includes functioning of both a position sensor and angular position change (see paragraphs [0034]-[0037]). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Takaira to include a sensor that can measure axial position and angular position in order to provide a locating means for the clutch members to control thrust of the clutch fork (see specifically, paragraph [0035] of Raoul).

Claim 10
Takaira as modified according to claim 9 discloses wherein: the at least one sensor includes a proximity sensor configured to measure axial displacement of the armature body along the longitudinal axis and provide feedback indicative of the measured axial displacement; and the controller is operable to verify whether the clutch body and armature body are engaged or disengaged (disengaged is the “neutral position” and engaged is any non-neutral position since of the two clutches in Raoul would be engaged) based on the feedback indicative of the measured axial displacement (see Raoul, paragraphs [0034]-[0037)).

Claim 11
Takaira as modified according to claim 9 discloses wherein the at least one sensor is configured to determine an angular position of the load shaft and provide feedback indicative of the angular position of the load shaft, and the controller is configured to control energizing of the exciter winding based on the feedback indicative of the angular position (see Raoul, paragraphs [0034]-[0037]). Takaira as modified based on Raoul would include determining the angular position of the load shaft since the load shaft rotates with the axially slidable armature which would be the component for which position and angle is determined.

Claim 17

However, Raoul discloses that an axially slidable clutch (32) can include a sensor (180 thereafter referred to as “means of locating the first and second flange”) and includes functioning of both a position sensor and angular position change (see paragraphs [0034]-[0037]). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Takaira to include a sensor that can measure axial position and angular position in order to provide a locating means for the clutch members to control thrust of the clutch fork (see specifically, paragraph [0035] of Raoul). Takaira as modified based on Raoul would include measuring the displacement of the armature body since this is the component in Takaira which slides to engage the clutch, and determining the neutral position is in fact determining the disengaged position, where a non-neutral position is an engaged position.

Claim 18
Takaira does not disclose detecting an angular position of the load shaft using a sensor; and performing said energizing based on the detected angular position. However, Raoul discloses that an axially slidable clutch (32) can include a sensor (180 thereafter referred to as “means of locating the first and second flange”) and includes functioning of both a position sensor and angular position change (see paragraphs [0034]-[0037]). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Takaira to include a sensor that can measure .

Response to Arguments
Applicant’s arguments with respect to the claim(s) rejected over Takaira in view of Gloceri have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The drawing objection is not overcome because while claim 5 was deleted, the same feature in claim 16, recited as one alternative, was not deleted. 
The amendments overcome the prior rejection under 112(b).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/STACEY A FLUHART/Primary Examiner, Art Unit 3659